ORDER DENYING APPEAL
The Request for Appeal (New Trial) in the above-entitled matter having been received and considered by the Chief Justice, pursuant to 7 N.T.C. Section 451, the Court finds:
Defendant-Appellant failed to comply with Rule 3(c) of the Rules of the Court of Appeals in that appellant faded to make a motion to the Trial Court to correct the error before filing this appeal.
2. While Appellant has alleged that he was not physically present at the trial due to circumstances beyond his control, Appellant has failed to provide this Court with any reasons to warrant a finding of excusable neglect.
Therefore, the Request for Appeal, filed herein on the 4th day of January, 1977, is DENIED.
*251Dated this 28th day of January, 1977.
Virgil L. Kirk, Sr. Chief Justice Of The Navajo Nation